DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 4/11/2022, amended claims 1, 3, 6, 11, 13, 16 and 20 and did not add or cancel any claims. Therefore, claims 1-20 are pending.
The objections to the claims, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 4/11/2022.
The rejections of claims 1-2, 5-12 and 15-20, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims and the remarks filed 4/11/2022 and the examiner’s amendment discussed below.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Anthony Jones, Registration No. 59,521, on June 13, 2022.

The application has been amended as follows: 
1.	(Currently Amended) An electronic device, comprising:
a computational functional block that includes one or more computational elements; and
a controller functional block configured to:
determine one or more characteristics of a generative adversarial network that
comprises a generative network and a discriminative network;
determine, based on one or more rules relating the one or more characteristics of
the generative adversarial network to portions of the one or more computational elements to be used for performing processing operations for the generative network and the discriminative network, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network so that respective execution times are substantially balanced for the generative network and the discriminative network during processing operations for iterations of a training operation; and
set the separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of the training
operation.

2. (Original) The electronic device of claim 1, wherein the one or more characteristics of the generative adversarial network comprise:
an execution time for the generative network and the discriminative network while performing one or more iterations of the training operation.
3. (Previously presented) The electronic device of claim 2, wherein:
determining the one or more characteristics of the generative adversarial network comprises:
performing, using a respective portion of the one or more computational elements to perform processing operations for each of the generative network and the
discriminative network, one or more iterations of a training operation for each of the
generative network and the discriminative network; and
determining a respective time for performing the one or more iterations of the
training operation for each of the generative network and the discriminative network; and
determining the separate portions of the one or more computational elements
comprises:
determining, based at least in part on the respective execution times and the respective portions, a first portion of the one or more computational elements to perform processing operations for the generative network and a second portion of the one or more computational elements to perform processing operations for the discriminative network so that the respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform the respective processing operations for the iterations of the training operation.

4. (Original) The electronic device of claim 3, wherein determining the first portion
and the second portion comprises:
determining the first portion and the second portion based on an idle time, the idle time being proportional to a difference between the respective execution times.

5. (Original) The electronic device of claim 1, wherein the one or more characteristics of the generative adversarial network comprise:
at least one of numbers and arrangements of internal elements in the generative network and the discriminative network.

6. (Previously presented) The electronic device of claim 1, wherein:
the controller functional block is further configured to determine one or more other characteristics; and
determining the separate portions of the one or more computational elements comprises determining the one or more computational elements based on both:
the one or more characteristics of the generative adversarial network; and
the one or more other characteristics.

7. (Original) The electronic device of claim 6, wherein the one or more other characteristics comprise at least one of hardware properties and software properties of the electronic device.

8. (Original) The electronic device of claim 6, wherein:
the one or more computational elements comprise at least two computational elements; and
the one or more other characteristics comprise speeds of interactions between individual computational elements in the at least two computational elements.

9. (Original) The electronic device of claim 1, wherein the generative network and the discriminative network have different arrangements of internal elements.

10. (Original) The electronic device of claim 1, wherein the controller functional block is further configured to adjust a number of instances of input data processed through the generative network or the discriminative network during one or more iterations of the training operation.

11. (Currently amended) A method for training a generative adversarial network using an electronic device that includes a controller functional block and a computational functional block having one or more computational elements, the method comprising:
determining, by the controller functional block, one or more characteristics of the generative adversarial network, the generative adversarial network comprising a generative network and a discriminative network; 
determining, based on one or more rules relating the one or more characteristics of the generative adversarial network to portions of the one or more computational elements to be used for performing processing operations for the generative network and the discriminative network, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network so that respective execution times are substantially balanced for the generative network and the discriminative network during processing operations for iterations of a training operation; and
setting, by the controller functional block, the separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation.

12. (Original) The method of claim 11, wherein the one or more characteristics of the
generative adversarial network comprise:
an execution time for the generative network and the discriminative network while
performing one or more iterations of the training operation. 

13. (Previously presented) The method of claim 12, wherein: determining the one or more characteristics of the generative adversarial network
comprises:
performing, using a respective portion of the one or more computational elements to perform processing operations for each of the generative network and the
discriminative network, one or more iterations of a training operation for each of the
generative network and the discriminative network; and
determining a respective execution time for performing the one or more iterations
of the training operation for each of the generative network and the discriminative
network; and
determining the separate portions of the one or more computational elements
comprises:
determining. based at least in part on the respective execution times and the respective portions, a first portion of the one or more computational elements to perform processing operations for the generative network and a second portion of the one or more computational elements to perform processing operations for the discriminative network so that the respective execution times are substantially balanced for the generative network and the discriminative network while the generative network and the discriminative network perform the respective processing operations for the iterations of the training operation.

14. (Original) The method of claim 13, wherein determining the first portion and the
second portion comprises: 
determining the first portion and the second portion based on an idle time, the idle time being proportional to a difference between the respective execution times. 

15. (Original) The method of claim 11, wherein the one or more characteristics of the generative adversarial network comprise:
an arrangement of internal elements in the generative network and the discriminative network.

16. (Previously presented) The method of claim 11, further comprising:
determining, by the controller functional block, one or more other characteristics,
wherein determining the separate portions of the one or more computational elements
comprises determining the one or more computational elements based on both the one or more characteristics of the generative adversarial network and the one or more other characteristics.

17. (Original) The method of claim 16, wherein the one or more other characteristics
comprise at least one of hardware properties and software properties of the electronic device.

18. (Original) The method of claim 16, wherein:
the one or more computational elements comprise at least two computational elements; and
the one or more other characteristics comprise speeds of interactions between individual computational elements in the at least two computational elements.

19. (Original) The method of claim 11, further comprising:
adjusting a number of instances of input data processed through the generative network or the discriminative network during one or more iterations of the training operation.

20. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by an electronic device that includes a controller functional block and a computational functional block having one or more computational elements, cause the electronic device to perform a method for training a generative adversarial network, the method comprising:
determining one or more characteristics of the generative adversarial network, the generative adversarial network comprising a generative network and a discriminative network;
determining, based on one or more rules relating the one or more characteristics of the generative adversarial network to portions of the one or more computational elements to be used for performing processing operations for the generative network and the discriminative network, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network so that respective execution times are substantially balanced for the generative network and the discriminative network during processing operations for iterations of a training operation; and
setting the separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of a training operation.

Allowable Subject Matter
The currently amended claims 1-20 are allowed over the prior art of record.
The prior art of record Kaufhold et al. (U.S. Patent Application Pub. No. 2019/0080205 A1, hereinafter “Kaufhold”) discloses “The GANs used in embodiments of the invention encompass a combination of fully connected layers and convolutional layers. One of the networks is typically called the discriminative network and the other is typically called the generative network” and “DMTG 807 includes a generator 809, which is composed of a GAN 811 comprising a discriminator neural network 813 and a generative neural network 815” [i.e., a generative adversarial network/GAN that comprises a generative network 815 and a discriminative network 813] (see, e.g., paragraphs 41 and 102). 
Kaufhold also discloses “training a generative adversarial network (GAN) … said GAN comprising a second computer-based machine learning system having a discriminative neural network and a generative neural network”, “Given a … set of training images 801 as input into the discriminator network 813 and translated images 803 as input into the generative network 815 … these two networks in the GAN 811 work together to train the generator neural network 815 to produce images that are representative of the training examples 801 used to train the discriminative network 813. … discriminator 813 then classifies the generated images 817 as either similar to the training data set 801 or not. The generator 815 may use this information to learn how to generate new images 817 that are better than the last iteration of generated images.” [i.e., performing a training operation], “discriminative network 813 is trained based on the set of training images. As the two networks play the adversarial game, over time they improve and eventually the generative network 815 is able to generate images 817 that statistically are similar to the training images 801.” [i.e., performing respective processing operations for each of the generative network/815 and the discriminative network/813 while performing a training operation], “ensure at each iteration in the training process, that a random match is chosen to pair.” and “at each iteration a loss function may be used to calculate how well the network performed on the iteration of training. The results of this function dictate how the network will change on the next iteration.” [i.e., the discriminative neural network and the generative neural network subsequently perform respective processing operations for iterations of the training operation] (see, e.g., paragraphs 102, 124 and 133-134 and claim 1 – step e).

The prior art of record Boesch et al. (U.S. Patent Application Pub. No. 2018/0189642 A1, hereinafter “Boesch”) discloses “a deep convolution neural network (DCNN) and configuring a system on chip (SoC) with the trained DCNN”, “The DCNN configurations 104 include a plurality of different neural cell structures, a plurality of different neural network components, and a plurality of different types of deep learning frameworks … the DCNN configurations 104 may include configuration information for any number of neural cell structures” [i.e., configurations/characteristics of the DCNN] and “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others). The DCNN configurations 104 may also include configuration information deep learning frameworks that include fully formed neural network implementations” [i.e., determine configurations 104/characteristics of a generative adversarial network/GAN] (see, e.g., paragraphs 305 and 307-308).
Boesch further discloses that “system 101 also includes a training image database 102 and DCNN configurations 104”, “training image database 102 includes a plurality of images that are used to train the DCNN. The images in the training image database 102 share a common characteristic … that the DCNN is to be trained to recognize”, “The DCNN configurations may also include configuration for various neural network components (e.g., components of type … generative adversarial network (GAN), … and others)”, “Once the deep learning framework and the image database 102 are selected, the DCNN configuration information from the DCNN configurations 104 and the training images from the image database 102 are uploaded or provided to the DCNN training module 106” and “The DCNN training module 106 executes or runs the deep learning framework with the provided training images to train the DCNN. This training generates DCNN weights and metadata. These weights define the trained neural network.” [i.e., based on the configurations 104/characteristics of the GANs in the DCNN, perform operations for each of the GAN and others in the DCNN while subsequently performing a training operation] (see, e.g., paragraphs 305-306 and 308-310).
Boesch additionally discloses “Accelerating DCNN convolutional layers … for the efficient balancing of the computational versus memory resources for both bandwidth and area”, “enabling choices for desirable balancing of available data bandwidth, power, and available processing resources.”, “The CAF [configurable accelerator framework] 400 implemented in the SoC 110 permits an efficient balancing of computational resources versus memory resources (e.g., bandwidth and physical area/layout) such that an acceptable maximum throughput can be achieved” and “Grouping the convolutional accelerators (CAs) 600 to achieve larger computational entities enables choosing an acceptably optimal balancing of the available data bandwidth, budget power, and available processing resources.” [i.e., determining first and second portions of the computational elements/entities of CAF 400 and CAs 600 so that processing/execution time is balanced] (see, e.g., paragraphs 68, 71, 148 and 150).

The prior art of record Bhowmick et al. (U.S. Patent Application Pub. No. 2019/0244138 A1, hereinafter “Bhowmick”) discloses that “During training, the generator network 403 learns to generate more authentic generated data 405 based on feedback from the discriminator network 406. … subsequent iterations of the generated data, during training, begin to resemble authentic data [i.e., subsequently performing training operation iterations]. During training, the discriminator network 406 learns to distinguish between authentic data and generated data 405. Training the initialized GAN 415 improves the accuracy of each network; such that the discriminator network learns how to accurately discriminate between generated data 405 and authentic data, while the generator network 403 learns how to produce generated data 405 that the discriminator network 406 may inaccurately interpret as genuine data.” [i.e., based on characteristics of the generative adversarial network/GAN 415, setting computational elements used to perform operations for the GAN 415 and the discriminative network/discriminator network 406 while subsequently performing training operation iterations] and “the client and server can engage in an iterative process to enhance the accuracy of a machine learning model. For example, the first machine learning model on the client devices can be used to train data that will be used to enhance the accuracy of a second machine learning model based on the server.” [i.e., setting separate client and server portions of computational elements used to perform operations while subsequently performing training operation iterations] (see, e.g., paragraphs 49 and 87).
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations:
“determine, based on one or more rules relating the one or more characteristics of the generative adversarial network to portions of the one or more computational elements to be used for performing processing operations for the generative network and the discriminative network, separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network so that respective execution times are substantially balanced for the generative network and the discriminative network during processing operations for iterations of a training operation; and
set the separate portions of the one or more computational elements to be used for performing processing operations for the each of the generative network and the discriminative network while subsequently performing iterations of the training operation” as recited in independent claim 1 in combination with the other limitations of the claim. Independent claims 11 and 20 recite similar distinguishing features.
Thus, independent claims 1, 11 and 20 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125